Citation Nr: 1819477	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  15-10 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong


INTRODUCTION

The Veteran served on active duty from December 1959 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  Although the Veteran originally requested a Board hearing in his Form 9 Substantive Appeal, he subsequently withdrew his hearing request, via his representative, in March 2018 correspondence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The weight of the evidence is against finding that current hearing loss began in or is related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Appellant and those reasonably raised by the record. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000).

The Veteran asserts that his hearing loss is related to noise exposure in service from working on the flight line near jets. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307(a)(3).  Lay statements of continuity of symptomatology may prove service connection for those chronic diseases enumerated in 38 U.S.C.A. § 1101(3).  Walker v. Shinseki, 
708 F.3d 1331, 1336-38 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose hearing loss or determine its cause as this requires specialized training to understand the complexities of the neurological system.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).    

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Following a review of the evidence, the Board determines that the criteria for service connection for hearing loss have not been met. 

First, the evidence shows current hearing loss disability.  The October 2012 VA examination showed a hearing loss, which met VA requirements for disability under 38 C.F.R. § 3.385.  Next, the evidence shows in-service noise exposure but not hearing loss.  In written statements, the Veteran reported being exposed to loud noise in service from jet engines working on or near the flight line without the use of hearing protection.  His DD 214 shows he served in the Air Force and his military occupational specialty was flight facilities equipment repairman.  As such, the Board finds the Veteran's reports of in-service noise exposure credible as consistent with the circumstances, places, and types of his service.

Service treatment records document no complaints of or treatment for hearing problems.  Instead, in-service examinations in January 1960 and December 1963, at separation, showed normal hearing at 500 to 4000 Hertz.  The Veteran's enlistment examination contained a less specific, whisper test that indicated normal hearing.  Approximately one week later on January 7, 1960, the Veteran had a more complete audiologic evaluation that showed normal hearing from 500 to 4000 Hertz and 60 decibels at 6000 Hertz in the right ear.  A comparison of this evaluation with his separation hearing evaluation does not reveal a decrease at any hearing frequency.  Indeed, there was no change at the 6000 Hertz level in the right ear.  The Veteran denied hearing or ear trouble on his December 1963 discharge report of medical history.

The only medical opinion of record weighs against a nexus to service.  The October 2012 examiner reviewed the claims file and opined that the Veteran's hearing loss was less likely than not related to service.  The examiner explained that there is no scientific basis for concluding delayed onset hearing losses exist.  The examiner added that when the Veteran was released from active military service in 1963, hearing thresholds were within normal limits bilaterally for all compensable frequencies, and the first documentation of a compensable hearing loss was not until 2000.  

Sensorineural hearing loss is considered a chronic disease as an organic disease of the nervous system and may be established by competent lay statements.  
See Walker, 708 F.3d at 1331; 38 C.F.R. § 3.309; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  Here, however, the Veteran's statements of hearing loss onset are inconsistent.  In his July 2012 application for benefits, the Veteran did not provide a date of onset for hearing loss but identified WF medical group as the source of hearing loss treatment.  Records from WF medical group show the Veteran was seen there in October 2000 and diagnosed with high frequency sensorineural hearing loss, worse on the right side.  This 2000 diagnosis is the first of record.  The provider from WF noted that the Veteran reported noticing right ear hearing decreased quite a bit in the prior six months.  

In a September 2012 statement, the Veteran wrote that his hearing loss had been an issue since service, particularly that he struggled with hearing in conversations.  While the Veteran reported hearing problems since service, this statement is contradicted by the October 2000 medical record documenting onset of hearing problems in 2000.  The Board finds the 2000 date of onset more credible as the report was made during the course of medical treatment rather than the claims process, and the report coincides with the first time the Veteran sought treatment for hearing loss.  Given the more credible report of onset in 2000, continuity of symptomatology cannot be established by the lay evidence in this case.  There is also no credible evidence of hearing loss disability within a year of separation for presumptive service connection to apply.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board finds the VA audiologist's opinion highly probative and deserving much weight because it discussed the specific evidence in the Veteran's case, to include his service treatment records and provided a rationale for conclusions.  The most credible evidence of record shows hearing loss onset approximately 37 years after separation.  The Veteran was afforded the benefit of the doubt, but the preponderance of the evidence is against a nexus to service.  As such, the Board finds that service connection for hearing loss is not warranted.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


